t c memo united_states tax_court estate of charles baxter southern sr deceased first american trust company n a co-executor petitioner v commissioner of internal revenue respondent docket no filed date allan j wade for petitioner e ford holman jr for respondent memorandum opinion körner judge this case is before the court on petitioner's motion for summary_judgment and respondent's motion for partial summary_judgment under rule there is no all statutory references are to the internal_revenue_code in effect as of the date of decedent's death and all rule references are to the tax_court rules_of_practice and procedure except as otherwise noted dispute as to any material facts hearing and argument of the motions was held on date in memphis tennessee charles baxter southern sr decedent died on date and was survived by his spouse dorothy i southern a daughter two sons and nine grandchildren at the time of his death decedent was a resident of pemiscot county missouri probate of the will and administration of the estate was had in the circuit_court probate division of pemiscot county missouri the coexecutors of decedent's_estate timely filed a federal estate_tax_return the return showed a gross_estate of dollar_figure and deductions of dollar_figure resulting in a net estate of dollar_figure adjusted_taxable_gifts of dollar_figure were reported and when added to the estate provided a net taxable_estate of dollar_figure the tentative_tax shown was dollar_figure a unified_credit of dollar_figure and a credit_for_state_death_taxes in the amount of dollar_figure were taken leaving a net estate_tax of dollar_figure which was the amount_paid respondent determined a deficiency of dollar_figure in the federal estate_tax of the estate of charles baxter southern sr petitioner here such deficiency resulted from a dollar_figure increase in the taxable_estate that increase resulted in part from respondent's determination that dollar_figure was improperly deducted from the gross_estate as part of the computation of the marital_deduction the second component of the increase is dollar_figure an amount equal to certain of the estate's administration_expenses taken as a deduction on its fiduciary income_tax return form_1041 respondent determined that under the language of the will those administration_expenses must be subtracted in arriving at the residuary_estate thereby reducing the marital_deduction by an equal amount in the alternative because there was a residuary marital share respondent determined that payment of administration_expenses from estate income or the grant of discretion to make such payment should decrease the marital share in an equal amount to represent the decrease in total value passing to the spouse the alternative determination by respondent presents essentially the same issue2 as heard before the supreme court in 101_tc_314 affd 63_f3d_1083 11th cir cert granted u s 116_sct_1564 argued date because the decision in that case may be controlling as to this argument we shall not decide that issue at this time rather we shall preserve and decide it after a decision in estate of hubert is handed down thus there are two issues presently to decide in this case the first is whether under the language of the will dollar_figure wa sec_2 petitioner and respondent agreed and the court entered a decision in estate of southern v commissioner docket no date that deduction of the administration_expenses from the estate income on the fiduciary income_tax return of decedent's_estate was proper thus the issue for decision here will be whether the marital_deduction must be reduced in the case of a residuary marital bequest where administrative expenses have been properly taken on the fiduciary income_tax return improperly included in calculating the marital share the amount passing to the marital trust which is part of the marital_deduction in arriving at the federal estate_tax we hold that it was not improper second whether the language of the will requires that administration_expenses be subtracted from the residuary_estate we hold that it does not specific bequests under item ii of decedent's will labeled specific bequests various personal items and dollar_figure went to the widow and bequests of dollar_figure each went to all nine of decedent's named grandchildren all such legatees survived decedent item iii titled bequest of residuary_estate provided in the first sentence all the rest and residue of my estate after subtracting therefrom the aggregate amount_of_deductions allowed by sec_2053 and sec_2054 shall constitute my residuary_estate and shall pass as hereinafter provided i hereby devise and bequeath my residuary_estate as follows the marital share as hereinafter defined to the trustee to hold in a marital trust or trusts for the use and benefit of my wife dorothy irene southern and the balance of my residuary_estate the non-marital share to be divided as hereinafter provided item i of the will names the executors items ii and iii have been noted herein the remaining items of this lengthy will except item x mentioned hereinafter are not material here they involve the later disposition of the trusts first set out by item ii and administrative provisions under the will the marital share funds the marital trust and is hereinafter defined the nonmarital share is the balance of the residuary_estate after deducting the marital share the nonmarital share is allocated as hereinafter provided the second paragraph of item iii defines the marital share it provides the marital share shall be an amount equal to the value of my residuary_estate reduced by the largest amount which when added to the amount of any adjusted_taxable_gifts made by me during my lifetime will be subject_to federal estate_tax under sec_2001 of the internal_revenue_code_of_1986 or any successor provision at a marginal_rate of less than to calculate the marital share we start with the residuary_estate as provided under the first paragraph of item iii next we must calculate the largest amount la which when added to lifetime gifts lg will be taxed at a marginal_rate of less than percent to tax the sum of the largest amount and the lifetime gifts at a marginal_rate of less then percent we must consider the entire taxable_estate the entire taxable_estate consists of the nonmarital share as hereinafter determined the lifetime gifts and the bequests to the grandchildren bg the specific bequests to the spouse would not be part of the taxable_estate as those bequests qualify for the marital_deduction thus we interpret the above sentence to mean what amount when added to lifetime gifts will cause the taxable_estate te to be taxed at less than percent the only unknown in our equation is the largest amount or la under sec_2001 the marginal amount ma taxed under percent is dollar_figure it is agreed by the parties that the amount of the lifetime adjusted_taxable_gifts was dollar_figure the taxable_estate has three components the bequests to the grandchildren the lifetime gifts and the largest amount which will be the same as the nonmarital share thus te is equal to bg lg la the taxable_estate must be equal to the marginal amount which is dollar_figure therefore te is equal to dollar_figure because the values of te bg and lg are known the value of la is determined by subtracting bg and lg from te thus our formula is te - lg bg la therefore la dollar_figure which is dollar_figure less the sum of dollar_figure and dollar_figure the nonmarital share is dollar_figure the residuary_estate is dollar_figure and when reduced by the nonmarital share leaves a marital share of dollar_figure this was the amount shown on the estate_tax_return respondent argues that we must not include the bequests to the grandchildren when making the computation respondent insists that the above-quoted sentence instructs us to reduce the residuary_estate by some amount which when added to lifetime gifts would be taxed at less than percent respondent asserts that the formula should be lg plus la equals ma or la ma - lg under this approach la equals dollar_figure which is dollar_figure - big_number although the language of the will is less than crystal clear we agree with petitioner for two reasons in order to give meaning to the term marginal amount we must consider the entire taxable_estate second we find that petitioner's version of the will identifies a sensible intent to have the taxable_estate taxed at less than percent this is a logical tax planning scheme respondent's assertion evidences no sensible intent although there is no requirement that a will be sensible or logical when there is a discernible intent and the language lends itself to more than one interpretation we adopt the interpretation that is consistent with the intent of the will and gives full meaning to every word and clause 323_f2d_664 8th cir we conclude that decedent intended the computation be made with reference to the entire taxable_estate respondent argues incorrectly that petitioner is including the dollar_figure gifts to the grandchildren in the computation of the marital_deduction the dollar amount may be the same but petitioner has not included the dollar_figure bequest to the grandchildren in the marital_deduction rather it has increased the marital share and therefore the marital_deduction by dollar_figure to offset the presence of the dollar_figure bequest in the taxable_estate the dollar_figure increase to the marital share is taken from other assets in the residuary_estate of which these bequests to the grandchildren do not form a part the option of where to take the deduction the second issue to be decided is whether the language of the will requires that an amount equal to the administration_expenses be subtracted in arriving at the residuary_estate regardless whether such administration_expenses are paid from estate income or corpus the first sentence of item iii provides that the residuary_estate is the amount of estate remaining after bequests ie the rest and residue less deductions allowed under sec_2053 and sec_2054 respondent asserts that this language requires that any expenses allowed under sec_2053 and sec_2054 be deducted from the gross_estate to determine the residuary_estate petitioner argues that sec_2053 there being no sec_2054 expenses does not allow deductions that section merely specifies those classes of deductions which are allowable the commissioner allows these deductions upon examination and approval of the estate_tax_return form_706 since certain administration_expenses were claimed on form_1041 u s fiduciary income_tax return of the estate pursuant to sec_642 they were not claimed or allowed for estate_tax purposes we agree with petitioner item x of decedent's will provisions relating to the executor provides the executor may a elect to use the costs of administration of my estate as deductions for federal estate_tax purposes or federal_income_tax purposes and b elect to use date of death values or optional values for federal estate_tax purposes emphasis added the will gives the executor discretion as to how to account for the administration_expenses this provision bolsters petitioner's argument because it clarifies the idea that it was to be determined after death whether any administration_expenses would be claimed under sec_2053 we conclude that the will does not require the residuary_estate to be diminished by an amount equal to the administration_expenses that were not in fact claimed or allowed under sec_2053 and were instead properly deducted from estate income petitioner's motion for summary_judgment will be granted in part in that the dollar_figure bequest was properly included in calculating the marital share and in that the language of the will does not require that administration_expenses be subtracted from the residuary_estate thus decreasing the marital_deduction respondent's motion for partial summary_judgment will accordingly be denied in part the balance of the case will be reserved for future resolution an appropriate order will be issued
